02-12-496-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00496-CV
 
 



Charles Zakarin
 
 
v.
 
 
World Wide Express


§
 
§
 
§
 
§
 


From County Court at Law No. 1
 
of Tarrant County (2012-002902-1)
 
March 7, 2013
 
Per Curiam



 
 
JUDGMENT
 
          This court has considered the record on
appeal in this case and holds that the appeal should be dismissed.  It is
ordered that the appeal is dismissed for want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS

 
 
PER CURIAM
 
 
 
 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00496-CV
 
 



CHARLES ZAKARIN


 


APPELLANT



                                                                                                                             
V.
 



WORLD WIDE EXPRESS


 


APPELLEE



 
                                                                                                                             
------------
 
FROM COUNTY
COURT AT LAW NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Charles Zakarin filed a notice of
accelerated appeal of the trial court’s December 10, 2012 order denying his
special appearance.  See Tex. Civ. Prac. & Rem. Code Ann. §
51.014(a)(7) (West 2008 & Supp. 2012).  Appellee World Wide Express then
filed in the trial court a motion to set aside the order denying appellant’s special
appearance, and appellant filed an emergency motion for protection in this
court, seeking to suspend all actions against him during the pendency of his
accelerated appeal in this court.  We granted appellant’s motion to stay as to
all proceedings except for appellee’s motion to set aside the order denying his
special appearance, noting that if the trial court granted that order, this
appeal would be moot.
On February 1, 2013, the trial court granted
appellee’s motion to set aside the order denying appellant’s special
appearance.  We then sent a letter informing the parties that unless any party
desiring to continue the appeal filed a response by February 21, 2013, stating
grounds for continuing the appeal, we would dismiss the appeal as moot.
Although appellant sent a response, it does not
explain how this court can continue to exercise jurisdiction without a final
judgment or an appealable interlocutory order.  Cf. Tex. Civ. Prac.
& Rem. Code Ann. § 51.014(a)(7); Hernandez v. Ebrom, 289 S.W.3d
316, 319 (Tex. 2009) (“Appeals of some interlocutory orders become moot because
the orders have been rendered moot by subsequent orders.”); Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“[T]he general rule, with a
few mostly statutory exceptions, is that an appeal may be taken only from a
final judgment.”).  We therefore dismiss this appeal for want of jurisdiction
and lift the stay.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  March 7, 2013




[1]See
Tex. R. App. P. 47.4.